Exhibit 20.1 United American Healthcare Corp Annual Meeting December 8, 2011 Management Presentation Description of Business • From November 1993 to June 2ealth Plan of Tennessee, Inc provided managed care benefits in the TennCare program • The TennCare operations are closed and substantially complete • June 18, 2010 UAHC acquired Pulse Systems LLC Pulse Systems LLC • Provides contract manufacturing services to the medical device industry • Precision laser-cutting • Processing of thin-wall tubing • Restructured bank debt terms with the Fifth Third Bank in June 2011 to provide increased borrowings for capital equipment and expansion of services Fiscal Year 2011 Financial Results • Net loss of $7.1 million – loss of $.73 per share • Pulse Systems LLC – Net income of $0.9 million • Corporate Operations had a loss of $8.4 million • Majority of corporate loss resulted from charge related to the change in fair value of the put obligation and professional fees • Cash and investments were $1,500,000 at year end 6/30/11 • Most of cash is at Pulse and restricted pursuant to loan covenants Quarter-1 Financial Results • Net loss of $640,000 – loss of $.06 per share • Pulse Systems LLC – Breakeven for the first quarter • Corporate Operations were loss of $657,000 • Majority of corporate loss related to interest expense, professional fees and insurance • Cash and investments were $1,600,000 at end of Q-1 • Most of cash is at Pulse and restricted pursuant to loan covenants Significant Events • Closed Michigan offices and moved operations to Chicago, Illinois • Change of Management and reduction of operating expenses • Settled “STEP-Galloway” litigation in conjunction with St George Investments LLC Ongoing Obligations • Monthly Working Capital - $10,000 to $20,000 • Monthly D&O Insurance - $11,000 • Monthly Pulse Sellers Note $50,000, Balance $300,000 • Monthly Redemption of Pulse Preferred Units $40,000 and balloon payment of $1,360,000 June 2012 • Monthly Payment to William Brooks of $10,000 until Mach 2012 and a final payment of $160,000 in cash or art due December 2011 • A Payment to STEP in the amount of $225,409 payable from sale of art, or earlier of receipt of escrowed monies from the State of Tennessee or a refinancing of the Pulse Systems LLC Fifth Third credit facility or June 12, 2012 • Fifth Third Bank loan to Pulse Systems LLC $2,437,500 due June 2013 Need for Additional Capital • The Company needs to find additional debt or equity capital to fund the ongoing obligations • Capital may be provided by affiliates such as members of the board of directors • Any financing may result in significant dilution of the Company’s existing shareholders • The Company is receptive to financing proposals from any shareholder
